                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                          3:19-cv-00673-MR

MICHAEL GREEN,              )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                   ORDER
                            )
                            )
MECKLENBURG COUNTY,         )
                            )
         Defendant.         )
___________________________ )

     THIS MATTER is before the Court on review of this docket in this

matter.

     Plaintiff Michael Green (“Plaintiff”) filed a pro se civil action on

December 10, 2019 pursuant to 42 U.S.C. § 1983. [Doc. 1]. After granting

Plaintiff in forma pauperis status, the Court conducted initial review of

Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915(e)(2). The Court found

that Plaintiff failed to state a claim upon which relief can be granted and

allowed Plaintiff thirty (30) days from June 10, 2020 to amend his Complaint

in accordance with the terms of the Court’s Order. [Doc. 3]. The Court

advised Plaintiff that if he failed to timely file an amended Complaint, this

action would be dismissed without prejudice and without further notice to



          Case 3:19-cv-00673-MR Document 13 Filed 09/02/20 Page 1 of 2
Plaintiff. [Id.].

       More than 30 days have passed, and Plaintiff has not filed an amended

Complaint. The Court will, therefore, dismiss this action without prejudice.

                                    ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s Complaint is dismissed

[Doc. 1] without prejudice.

       The Clerk is instructed to terminate this action.

       IT IS SO ORDERED.
                                    Signed: September 2, 2020




                                        2

         Case 3:19-cv-00673-MR Document 13 Filed 09/02/20 Page 2 of 2
